DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 23 September 2020 which claims priority to PCT/EP2018/057551 filed 23 March 2018.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 10 are objected to because of the following informalities:
Claim 5 – “Assembly set according to claim 4” should be corrected to “The assembly set according to claim 4”.  
Claim 10 – “Passenger seating arrangement for a vehicle cabin” should be corrected to “A passenger seating arrangement for a vehicle cabin”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a number of common equipment parts” in claims 4 and 14 is a relative term which renders the claim indefinite. The term “a number of common equipment parts” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the limitation will be interpreted as “common equipment parts”.
.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Charles et al. (US 2017/0233057).
- Regarding Claim 1. Charles discloses an assembly set for a passenger seating arrangement (fig. 19-22) provided within a vehicle cabin (2100, “aircraft cabin” [abstract]), the assembly set (“modular” [0055]; the modularity of the system allows for the inherent state of an assembly set) comprising: 
a plurality of seat units (2105, 2110) created by components of: 
at least one of a plurality of seat assemblies (1910), 
at least one of a plurality of seat shell structures (1905), 
at least one of a plurality of armrest structures (“fold out arm rests” [0055]), 
at least one of a plurality of door structures (2130), 
at least one of a plurality of privacy dividers (2115), and 
at least one of a plurality of table structures (2225), 
wherein different seat units (2105, 2110) are formable by different combinations of the components (inherent), and wherein the different seat units (2105, 2110) have a congruent ground plan or identical outer dimensions (fig. 21 illustrates the identical dimensions).
- Regarding Claim 2. Charles discloses the assembly set according to claim 1, wherein the different seat units (2105, 2110) formed by different combinations of the components (inherent) are at least one of a forward or rearward facing seat unit (fig. 22 illustrates the seats as both forward and rear facing), wherein at least a longitudinal axis of the seat is parallel to a longitudinal axis of the vehicle cabin (“rotating seats 
- Regarding Claim 3. Charles discloses the assembly set according to claim 1, wherein the different seat units (2105/2110) formed by different combinations of the components (inherent) are one of an angled seat unit (the seats are illustrated as angled as they can rotate), wherein at least the longitudinal axis of the seat is angled relative to the longitudinal axis of the vehicle cabin (“rotating seats for more leg room” [0065], the seats can be rotated to allow for the seat longitudinal axis to be angled relative to the vehicle cabin longitudinal axis).
- Regarding Claim 4. Charles discloses the assembly set according to claim 1, wherein different seat shell structures (1905) comprise common equipment parts for each seat unit (2105/2110, inherently, the seat units comprise common equipment).
- Regarding Claim 5. Charles discloses the assembly set according to claim 4, wherein the equipment parts are at least one of identical panels, identical wall structures, identical armrests, identical doors, identical privacy walls, identical privacy screens, identical tables, identical add-on furniture parts and/or support surface portions (fig. 21 and 22 illustrates various common identical equipment parts for the construction of the units).
- Regarding Claim 6. Charles discloses the assembly set according to claim 4, wherein the different seat shell structures (1905) are assembled with respect to each other such that at least seat unit dimensions of each seat unit remain substantially the same (fig. 21 and 22 illustrates seat unit dimensions remaining substantially the same).
- Regarding Claim 7. Charles discloses the assembly set according to claim 1, wherein for each seat unit (2105/2110) a width of at least a rear shell wall (1905) in a transverse direction of the vehicle cabin is substantially identical, (fig. 20 illustrates the rear shell wall width identical in a transverse direction of the vehicle cabin).
- Regarding Claim 8. Charles discloses the assembly set according to claim 1, wherein for each seat unit (2105/2110) a height of at least the rear shell (1905) wall is substantially identical (fig. 19 illustrates the identical heights of the shell walls).

- Regarding Claim 10. Charles discloses a passenger seating arrangement (fig. 19-22) for a vehicle cabin (“aircraft cabin” [abstract]), comprising: 
a plurality of seat units (2105/2110) arranged one behind another in one column in a longitudinal direction (fig. 19 illustrates the seats arranged as claimed) of the vehicle cabin (illustrated by fig. 19), wherein each of the seat units (2105/2110) is formed by components of: 
a plurality of seat units (2105, 2110) created by components of: 
at least one of a plurality of seat assemblies (1910), 
at least one of a plurality of seat shell structures (1905), 
at least one of a plurality of armrest structures (“fold out arm rests” [0055]), 
at least one of a plurality of door structures (2130), 
at least one of a plurality of privacy dividers (2115), and 
at least one of a plurality of table structures (2225), 
wherein different seat units (2105, 2110) are formable by different combinations of the components (inherent), and wherein the different seat units (2105, 2110) have a congruent ground plan or identical outer dimensions (fig. 21 illustrates the identical dimensions).
- Regarding Claim 11. Charles discloses the passenger seating arrangement according to claim 10, wherein a seating layout is one of an in-line overall seating layout, an outwardly faced overall herringbone seating layout, an inwardly faced overall herringbone seating layout and a combination of different seating layouts for arranging the seat units in the vehicle cabin, wherein the different seat units are adaptable with respect to each other such that each of the seat units is positionable within each of the seating layouts (see figures 1-22 which illustrate the various claimed arrangements and also illustrate the seat units being positionable within each subsequent seating layout).
- Regarding Claim 12. Charles discloses the passenger seating arrangement according to claim 10, wherein the seat units (2105/2110) are one of a forward or rearward facing seat unit (fig. 22 illustrates the seats as both forward and rear facing), wherein at least a longitudinal axis of the seat is parallel to a 
- Regarding Claim 13. Charles discloses the passenger seating arrangement according to claim 10, wherein the seat units (2105/2110) are one of an angled seat unit (the seats are illustrated as angled as they can rotate), wherein at least the longitudinal axis of the seat is angled relative to the longitudinal axis of the vehicle cabin (“rotating seats for more leg room” [0065], the seats can be rotated to allow for the seat longitudinal axis to be angled relative to the vehicle cabin longitudinal axis).
- Regarding Claim 14. Charles discloses the passenger seating arrangement according to claim 10, wherein the seat shell structure (1905) comprise common equipment parts for each seat unit (2105/2110, inherently, the seat units comprise common equipment)
- Regarding Claim 15. Charles discloses the passenger seating arrangement according to claim 10, wherein a width of at least the rear wall (1905) in a transverse direction of the vehicle cabin and a height of at least the rear wall (1905) for each seat unit (2105/2110) remain substantially the same in each seating layout (fig. 19 illustrates the height, fig. 20-22 illustrate the width remaining substantially the same in the various layouts).
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        25 March 2022